Title: Obituary Notice for Abigail Smith Adams, 31 October 1818
From: Essex Register
To: 


				
					
					October 31, 1818
				
				On Monday last died at Quincy, Madam Abigail, the venerable consort of the immortal John Adams, late President of the United States, aged 74. Her funeral will be this day, at Quincy, the seat of this Patriarchal family.Madam Adams was a daughter of the Rev. William Smith, of Weymouth, then in the county of Suffolk, who died in 1784. He was a gentleman in his manners, and of reputation in his profession. While Mr. Adams was in public life, his domestic life was a theme of congratulation to his friends and not unknown in the history of his administration. Madam was an affectionate, but firm woman. Acquainted with the economy and duties of private condition, & not unequal to the care and dignity of the highest honours. Our public honours are possessed by her posterity. She was possessed of the history of our country, and the great occurrences in it. She had a distinct view of public men and measures, and had her own judgement upon them, which she was free to disclose to her friends, but not eager to defend in public circles. She had the vigour of a firm constitution, and seemed designed for great old age. She was in appearance of middle size, and preserved the dress of the matrons of New England. The worthy President always appeared as the friend, who had lived himself into one with the wife of his bosom. The loss is the greatest that can be felt in his old age.
				
					
				
				
			